           Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IBRAHIM DONMEZ,

                                 Plaintiff,

                     -against-                                     20-CV-5586 (LLS)

                                                                 ORDER TO AMEND
NYC DEPARTMENT OF CONSUMER
AFFAIRS, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Ibrahim Donmez, who is appearing pro se, filed this 2,135-page submission,

which includes (1) a notice of removal to remove to this Court an action purportedly pending in

the Midtown Community Court, see New York v. Donmez, No. 2016SC011016; and (2) a new

civil action raising claims arising out of this state-court action. By order dated September 29,

2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1

       For the reasons set forth below, the Court grants Plaintiff 30 days’ leave to file an

amended complaint.

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.


       1
          Plaintiff did not initially file an application to proceed IFP, and the Court directed him
to do so. (ECF No. 4.)
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 2 of 18




2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

                                          BACKGROUND

       Plaintiff, who was a pedicab driver in New York City, brings this complaint asserting

claims arising out of his alleged violations in 2016 of New York City traffic laws while operating

his pedicab. His pleading includes a notice of removal and a complaint. In the notice of removal,

he states that he seeks to remove to this Court the proceeding at the Midtown Community Court

addressing his 2016 traffic violations.

       In the complaint, Plaintiff asserts constitutional claims arising out of the 2016 violations

and more recent interactions with New York City government actors. He names as defendants:

New York City (NYC) and New York State, as well as departments of both, including: (1) NYC

Department of Consumer Affairs (Consumer Affairs); (2) NYC Department of Parks &

Recreation (Parks Department); (3) NYC Police Department (NYPD); (4) NYC Office of

Administrative Trials & Hearings (OATH); and (4) New York State Department of Motor

Vehicles (DMV). Plaintiff also names as individual defendants: (1) NYC Parks Department

Officers Asha Harris and Henderson; (2) NYPD Officer Oceline; (3) NYC Deputy Counsel

Sanford Cohen, a government lawyer who represented New York City during proceedings at the

Midtown Community Court; (4) New York State Judge Charlotte Davidson, a judge who

presided over proceedings at the Midtown Community Court; and (5) NYPD and Parks

Department John Doe Officers.

       Plaintiff previously filed in this Court a civil action, which was initiated on August 15,

2016, where he sought to remove his state-court action at Midtown Community Court and

challenged the suspension of his pedicab license. See Donmez v. City of New York, ECF 1:16-CV-
                                                 2
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 3 of 18




6458, 2 (S.D.N.Y. Dec. 16, 2016). The Court (1) dismissed for lack of standing those claims

Plaintiff attempted to bring on behalf of other pedicab drivers; (2) held that the request for

removal was improper because the submission failed to comply with the removal statute;

(3) dismissed for failure to state a claim Plaintiff’s federal constitutional due process claims

challenging the suspension of his license; and (4) under Younger v. Harris, 401 U.S. 37 (1971),

declined to intervene in the state-court matter.

                                            DISCUSSION

A.     Plaintiff’s Notice of Removal

       Plaintiff has filed a notice of removal regarding a 2016 proceeding at the Midtown

Community Court. Plaintiff previously filed a civil action, in which he also requested to remove

this action, but because he had failed to file a notice of removal, the action was not removed. See

Donmez, No. 16-CV-6458. In any event, it appears that this state-court action is closed, as the

last event Plaintiff describes related to those proceedings occurred on June 16, 2017, when

Defendant Judge Davidson issued a warrant for Plaintiff’s arrest. (See ECF No. 1, at 302.) If the

state-court action is closed, this Court does not have subject-matter jurisdiction over the action

and will remand it to the Midtown Community Court. See Kenmore Assocs., L.P. v. Burke, 367 F.

App’x 168, 169 (2d Cir. 2010) (after finding that “the district court correctly determined that it

lacked subject matter jurisdiction over [a] case” where final judgment had been entered, holding

that the proper course for the district court is remand).

       The Court therefore grants Plaintiff 30 days’ leave to amend his notice of removal to state

facts showing that the proceeding at Midtown Community Court is pending. The notice of

removal must comply with the removal statute, which states that

       [a] defendant . . . shall file in the district court of the United States for the district
       and division within which such action is pending a notice of removal signed
       pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a

                                                    3
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 4 of 18




       short and plain statement of the grounds for removal, together with a copy of
       all process, pleadings, and orders served upon such defendant or defendants
       in such action.

28 U.S.C. § 1446(a) (emphasis added). The Court therefore directs Plaintiff to submit a short and

plain statement no longer than 10 pages and all pleadings and orders served upon him in the

Midtown Community Court.

B.     The Court construes the complaint as asserting claims under 42 U.S.C. § 1983

       Because Plaintiff alleges that individuals who work for the New York City government

violated his rights, the Court construes his complaint as asserting claims under 42 U.S.C. § 1983.

To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

C.     Plaintiff names Defendants who cannot be sued or are immune from suit under 42
       U.S.C. § 1983.

              New York City Departments

       New York City Departments are not entities that can be sued in their own name. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”). The Court therefore dismisses from this

action Consumer Affairs, the Parks Department, the NYPD, and OATH for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

              State Defendants

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).


                                                  4
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 5 of 18




“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). The Eleventh Amendment therefore bars Plaintiff’s

§ 1983 claims against New York State and the DMV from proceeding in federal court, and the

Court dismisses Plaintiff’s claims against these defendants. See 28 U.S.C. § 1915(e)(2)(B)(iii).

               Judicial Immunity

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994).

       In addition, as amended in 1996, § 1983 provides that “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated, or declaratory relief was

unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).
                                                   5
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 6 of 18




       Plaintiff’s claims against Judge Charlotte Davidson arise of out of her rulings and actions

while presiding over Plaintiff’s Midtown Community Court proceedings; such rulings and

actions were within the scope of her judicial capacity and jurisdiction. The Court therefore

dismisses Plaintiff’s claims against Judge Davidson under the doctrine of judicial immunity and

as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir.

2011) (“Any claim dismissed on the ground of absolute judicial immunity is ‘frivolous’ for

purposes of [the in forma pauperis statute].”).

               Government Attorney

       “As a general principle, a government attorney is entitled to absolute immunity when

functioning as an advocate of the [government] in a way that is intimately associated with the

judicial process.” Mangiafico v. Blumenthal, 471 F.3d 391, 396 (2d Cir. 2006) (citing Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)). This general principle has been expanded to include “the

functions of a government attorney ‘that can fairly be characterized as closely associated with the

conduct of litigation or potential litigation’ in civil suits—including the defense of such actions.”

Id. (quoting Barrett v. United States, 798 F.2d 565, 572 (2d Cir. 1986)).

       Here, Plaintiff’s claims against NYC Deputy Counsel Sanford Cohen are based on

actions within the scope of this government attorney’s official duties and associated with the

judicial process and conduct of litigation. Therefore, these claims are dismissed because they

seek monetary relief against a defendant who is immune from suit. See 28 U.S.C.

§ 1915(e)(2)(b)(iii).




                                                  6
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 7 of 18




D.      Plaintiff is precluded from bringing claims previously raised in his prior action, or
        claims that could have been raised in that action

        In Plaintiff’s prior federal lawsuit, filed on August 15, 2016, he raised many of the same

claims raised here. He is therefore barred from raising those claims, as well as any claims he

could have raised, in this lawsuit.

        Under the doctrine of claim preclusion, also known as “res judicata,” a litigant may not

bring a new case that includes claims or defenses that were or could have been raised in an

earlier case in which the same parties were involved if that case resulted in a judgment on the

merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a plaintiff from

relitigating claims against a defendant that it lost in a previous action against the same defendant

and claims that the plaintiff could have brought in that earlier action but did not.” Marcel

Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018).

        The doctrine “‘serves the interest of society and litigants in assuring the finality of

judgments, [and] also fosters judicial economy and protects the parties from vexatious and

expensive litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000)). Claim preclusion generally applies if “(i) an earlier action resulted in an adjudication on

the merits; (ii) that earlier action involved the same counterparty or those in privity with them;

and (iii) the claim sought to be precluded was raised, or could have been raised, in that earlier

action.” Id.

        To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983).


                                                  7
           Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 8 of 18




       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer does

not deprive a court of the power to dismiss a claim on that ground.”).

       Here, claim preclusion applies. In Plaintiff’s prior lawsuit (16-CV-6458), the Court

considered Plaintiff’s claims – arising out of his July 14, 2016 summonses for violating

municipal codes related to his driving his pedicab – on the merits and dismissed the action. In

both lawsuits, Plaintiff names the City of New York and New York City actors, arguing that these

parties were responsible for violating his rights. 2 As this Court has already addressed Plaintiff’s

2016 violation claims on the merits, he is barred under the doctrine of claim preclusion from

relitigating those claims and from litigating any new claims that arise out of the 2016 violations.

See Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (“A party cannot

avoid the preclusive effect of res judicata by asserting a new theory or a different remedy.”

(internal quotation marks and citation omitted)). Thus, the Court dismisses under the doctrine of




       2
         In both suits, Plaintiff named as defendants the City of New York and the NYPD. In the
prior lawsuit, Plaintiff also named Mayor Bill de Blasio, former Commissioner of the NYPD,
William Bratton, and John Doe NYPD officers.

                                                   8
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 9 of 18




claim preclusion all claims arising out of Plaintiff’s 2016 violations that occurred on or before

August 15, 2016.

E.     The Court grants Plaintiff leave to file an amended complaint to bring claims that
       arose after August 15, 2016 and that complies with Rule 8 of the Federal Rules of
       Civil Procedure

       The Court’s “special solicitude” for pro se pleadings, Ruotolo v. IRS, 28 F.3d 6, 8 (2d Cir.

1994), has its limits, because pro se pleadings still must comply with Rule 8(a) of the Federal

Rules of Civil Procedure. Under Rule 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus,

a complaint’s statement of claim should not be overly lengthy or contain unnecessary details. See

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

       Generally, district courts must construe pro se complaints liberally, but “even a pro se

litigant cannot simply dump a stack of exhibits on the court and expect the court to sift through

them to determine if some nugget is buried somewhere in that mountain of papers, waiting to be

unearthed and refined into a cognizable claim.” Carmel v. CSH & C, 32 F. Supp. 3d 434, 436

(W.D.N.Y. 2014).

       Plaintiff fails to make a short and plain statement showing that he is entitled to relief for

any claim that arose after August 15, 2016. Rather, he submits a 2,135-page submission,

apparently expecting the Court “to sift through” it to find Plaintiff’s claims. Carmel, 32 F. Supp.

3d at 436. In recognition of the “special solicitude” afforded pro se litigants, the Court grants

Plaintiff 30 days’ leave to submit an amended complaint that complies with Rule 8 of the Federal

Rules of Civil Procedure. The amended complaint must contain a short and plain statement

showing that he is entitled to relief and may not contain claims disposed of in this order, that is,

any claim arising out of Plaintiff’s July 2016 violations and that occurred on or before August

15, 2016. Plaintiff’s amended complaint must be limited to 20 pages. The Court strongly
                                                  9
          Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 10 of 18




encourages Plaintiff to use the Court’s amended complaint form. Should Plaintiff file an

amended complaint, it will completely replace his original complaint.

F.       Pro Bono Counsel

         The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because

it is too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s

motion for counsel is denied without prejudice to renewal at a later date.

                                           CONCLUSION

         The Court dismisses from the action the New York City Department of Consumer Affairs,

the New York City Department of Parks & Recreation, the New York City Police Department,

the New York City Office of Administrative Trials & Hearings, the New York State Department

of Motor Vehicles, the City of New York, the State of New York, Judge Charlotte Davidson, and

NYC Deputy Counsel Sanford Cohen, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

         The Court grants Plaintiff leave to file an amended notice of removal that complies with

the standards set forth above. Plaintiff’s amended notice of removal must be limited to 10

pages.

         The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within thirty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-5586 (LLS). An Amended

Complaint form is attached to this order. Plaintiff’s amended complaint must be limited to 20

                                                   10
          Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 11 of 18




pages. No summons will issue at this time. If Plaintiff fails to comply within the time allowed,

and he cannot show good cause to excuse such failure, the complaint will be dismissed for

failure to state a claim upon which relief may be granted.

         Plaintiff’s application requesting the appointment of counsel (ECF No. 9.) is denied

without prejudice to renewal at a later stage. All other motions should be terminated.

         Plaintiff has consented to electronic service. (ECF No. 7.)

SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                 11
          Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 12 of 18




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 13 of 18




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
        Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 14 of 18




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
        Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 15 of 18




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 16 of 18




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
        Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 17 of 18




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-05586-LLS Document 13 Filed 10/05/20 Page 18 of 18




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
